Goldstein, J.,
concurs in part and dissents in part and votes to reverse the judgment appealed from, and to reinstate the complaint in its entirety, with the following memorandum, in which Friedmann, J., concurs: In a civil action, the plaintiff has the right, but not the obligation, to make an opening statement (see, CPLR 4016; De Vito v Katsch, 157 AD2d 413, 415). Similarly, there is no provision in the CPLR for dismissal of a complaint based upon the plaintiff’s opening statement. However, pursuant to CPLR 4401, the court can dismiss based upon the plaintiff’s "admissions” which "conclusively” defeat any cause of action asserted (see, De Vito v Katsch, supra, at 417).
In the instant case it cannot be said that the plaintiffs’ opening statement contained admissions which "conclusively” defeated any right of recovery. However, the majority holds that, after considering the "opening statement, pleadings, and other material in the record”, the complaint must be dismissed insofar as it is asserted against the Board of Education of the City of New York (hereinafter the Board) for failure to state a cause of action, because the Board, in distributing information about the "Safe Passage” program, acted as a "mere conduit” of information.
The information in question included a pamphlet stating *566that the "Safe Passage” program for riding the subways was created jointly by the New York City Transit Authority and the Board, and that, pursuant to that program: "Each train has three designated subway cars, at the rear of the train, to which a police officer is assigned”. The pamphlet further stated that to take advantage of the "Safe Passage” program, students "must ride” in those cars.
That, information was supplemented with a verbal announcement by the school principal that between 3:00 and 4:00 p.m. there would be a police officer on the last three cars of the G train, and that therefore students should ride in those cars at those times. Those times were not specified in the pamphlet.
The "mere” distribution of information can give rise to a cause of action sounding in negligent misrepresentation where the plaintiffs’ reliance upon the information is foreseeable and the relationship between the plaintiffs and the defendant is such that " 'in morals and good conscience’ ” the plaintiff has the right to rely upon the defendant, and the defendant has a duty to exercise due care in distributing the information (Heard v City of New York, 82 NY2d 66, 74).
Further, the Court of Appeals has held that where one familiar with a hazard offers assurances of safety to one who is unfamiliar with the hazard and who foreseeably relies upon those assurances, "[t]here can be no doubt that a prima facie case is made out” (Heard v City of New York, supra, at 74). The majority notes that the issue is "not what the defendant could have prevented but what defendant proximately caused by inducing reliance” (Heard v City of New York, supra, at 72). In establishing causation, the infant plaintiffs have two theories of reliance available to them: the infant plaintiffs may either establish (1) that the Board’s conduct placed them in a more vulnerable position than they would have been in had the Board done nothing, or (2) that the Board had a duty to them to impart correct information, and the infant plaintiffs’ reliance was foreseeable (see, Heard v City of New York, supra, at 72-74).
Here the Board distributed a pamphlet in the infant plaintiffs’ school directing students to ride on the last three cars of subway trains, and assuring them a police officer would be assigned to those cars. The Board represented that this program was created jointly by the New York City Transit Authority and the Board, from which one could infer that both defendants were vouching for the accuracy of the representations. Further, the school principal added to the representations made jointly with the New York City Transit Authority, *567by affirmatively representing that there would, be a police officer on the last three cars of the G train at a specified time: between 3:00 and 4:00 p.m.
These allegations raise a question of fact as to the existence of a special relationship between the infant plaintiffs and the Board, whereby the Board made an affirmative undertaking to impart correct information, upon which the infant plaintiffs relied, to their detriment (see, Wenger v Goodell, 220 AD2d 937, 938). Under such circumstances, the Board would have had a duty to exercise due care in making those representations (see, Benz v Burrows, 191 ADd 1021, 1022; Rovinsky v Hispanidad Holidays, 180 AD2d 673).
The plaintiffs also contend that, by riding in the last three cars at the time specified by the school principal, the infant plaintiffs were placed in a more dangerous position than they would have been if they rode in the same car as the motorman or conductor. Therefore, there is a question of whether the Board’s conduct placed them in a more vulnerable position than they would have been in if the Board did nothing (see, Heard v City of New York, supra, at 72).
Under these circumstances, there is a legal basis under which the appellants may succeed. Thus, dismissal was not warranted (see, De Vito v Katsch, 157 AD2d 413, 418, supra).